EXAMINER’S COMMENT
Claims 1-4, 6-9, 12, 15-17, 19 and 23-26 are allowable. The restriction requirement between species, as set forth in the Office action mailed on July 17, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 17, 2019 is partially withdrawn.  Claims 18 and 20-21, directed to anode species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 22, directed to a method for the electrochemical oxidation of furfural in an electrochemical cell remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michelle Manning on June 30, 2021.
The application has been amended as follows: 
IN THE CLAIMS
	Claim 21, line 1, the word “or” has been deleted and replaced with a -- , -- (comma).
	Claim 21, line 2, the word -- or -- has been inserted after the word “carbon,”.
	Claim 22 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
	Claims 1-4, 6-9, 12, 15-21 and 23-26 are allowable over the prior art of record because the prior art does not teach or suggest a method for the electrochemical oxidation of an aromatic aldehyde that does not have one or more carboxylic acid groups attached directly to its aromatic ring to a carboxylic acid, wherein the electrochemical oxidation is carried out in an electrochemical cell comprising: an anode that is active for the electrochemical oxidation of the aromatic aldehyde that does not have one or more carboxylic acid groups attached directly to its aromatic ring in an anode electrolyte solution; and a cathode in a cathode electrolyte 

solution, wherein the anode electrolyte solution comprises the aromatic aldehyde that does not have one or more carboxylic acid groups attached directly to its aromatic ring and has a pH of 4 or lower, and further wherein, prior to applying an anode potential to the anode, the concentration of the aromatic aldehyde that does not have one or more carboxylic acid groups attached directly to its aromatic ring in the anode electrolyte solution is higher than the concentration of any carboxylic acid that is an oxidation product of the aromatic aldehyde that does not have one or more carboxylic acid groups attached directly to its aromatic ring, the method comprising the step of applying as presently claimed. 
The prior art does not contain any language that teaches or suggests the above.
Crockatt et al. do not teach wherein the anode electrolyte solution has a pH of 4 or lower.
Sun teaches that the method include the anode and cathode solutions each independently at a pH from about 5 to about 10 (page 7, [0145]). The term "about" may refer to plus or minus 10% of the indicated number (page 4, [0115]).
	Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 1, 2021